Citation Nr: 1712692	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  04-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for a back disability, characterized as mechanical back pain with left-sided sciatica disability and evaluated as 10 percent disabling from April 14, 2004 to July 14, 2004, 20 percent disabling from July 15, 2004 to September 16, 2004, and 10 percent disabling from September 17, 2004 to February 5, 2012; and then characterized as degenerative disc disease of the lumbar spine, status post laminectomy), and evaluated as 20 percent disabling from February 6, 2012.

2.  Entitlement to an increased separate rating for radiculopathy/sciatica of the left lower extremity, evaluated as 20 percent disabling from February 6, 2012.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

  The Veteran had active military service from April 1998 to April 2004. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that, in pertinent part, granted service connection for left-sided sciatica (claimed as lower back pain), that was assigned an initial 10 percent rating, effective April 14, 2004.  Jurisdiction of the case is currently with the VA RO in Pittsburgh, Pennsylvania. 

In April 2006, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development. 

In an August 2009 decision, the Board granted a 20 percent rating for mechanical low back pain with left-sided sciatica from July 15 to September 16, 2004.  The Board denied a rating in excess of 10 percent during any other period since the effective date of service connection on April 14, 2004.  The Pittsburgh RO effectuated the Board's determination in a November 2009 rating action.

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans' Claims (Court). 

In September 2009, the Veteran filed a motion for reconsideration of the Board's August 2009 decision, which was denied by the Board in June 2010 (9/14/09 VBMS Correspondence; 6/10/10 VBMS Notification Letter).  In correspondence received in September 2010, he filed a motion for reconsideration of the Board's June 2010 denial of his motion for reconsideration (3/22/11 VBMS Correspondence).  In November 2010, the Veteran withdrew his motion for reconsideration and continued with his appeal before the Court (3/7/11 VBMS Correspondence). 

Before the Court issued a decision, the Veteran and the Secretary of VA filed a Joint Motion for Vacatur and Remand (Joint Motion) of the Board's August 2009 denial (3/14/11 VBMS CAVC Decision).  The Joint Motion requested that the August 2009 Board denial be vacated and the matter remanded to the Board for compliance with its instructions.  The Court granted the parties' Joint Motion in a March 2011 Order (3/14/11 VBMS CAVC Decision).  A copy of the Court's Order is in the claims file.

In August 2011, the Board remanded the Veteran's case to the AOJ for further development.

In a January 2014 rating decision, the AOJ recharacterized the Veteran's back disability as radiculopathy/sciatica of the left lower extremity, and degenerative disc disease of the lumbar spine, status post laminectomy, that were assigned separate 20 percent disability ratings from February 6, 2012.

The Veteran objected to the effective date and disability ratings assigned to his lumbar spine and left lower extremity radiculopathy (4/24/14 VBMS Notice of Disagreement; 3/19/15 VBMS Notice of Disagreement; 4/29/11 VBMS Notice of Disagreement (contains April 2014 notice of disagreement).  The effective date question is part and parcel of the initial rating for lumbar spine disability, which is on appeal, and does not require separate adjudication.  See Fenderson v. West, 12 Vet. App. 119,126 (1999).  The rating for lower extremity radiculopathy is also part and parcel of the claim for an increased rating for lumbar spine disability and is, thus, properly before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

In April 2015, the Board remanded the Veteran's case to the AOJ to comply with his February 2015 request (through his attorney) to testify during a videoconference hearing before the Board (2/20/15 VBMS Third Party Correspondence).  In a February 2017 signed statement, the Veteran withdrew his hearing request (2/24/17 VBMS VA 21-4138 Statement in Support of Claim).  The Board finds that all due process was met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702(e) (2016).

The Veteran's claim was certified to the Board in September 2004 (9/17/04 VBMS VA 8 Certification of Appeal) and recertified in June 2009.  In October 2010, he signed an Appointment of Individual as Claimant's Representative (VA Form 21-22a), naming Mark R. Lippman as his attorney (10/29/10 VBMS Power of Attorney (Incl. VA 21-22, VA 22a)).  In June 2014, the Veteran's appeal was recertified to the Board.  In e-mail correspondence dated February 9, 2017, an attorney with Mr. Lippman's organization advised the Veteran that "[w]e had withdrawn from your case back in July of 2015" and "we technically have no authority to respond as we should no longer be [power of attorney] on your case" (2/10/17 VBMS Email Correspondence, pages 1-2).  In a letter to VA dated February 10, 2017, Mr. Lippman stated "[p]lease accept this letter as notice that our office no longer represents the [Veteran]" (2/10/17 VBMS Third Party Correspondence). 

After an appeal has been certified to the Board, a representative may not withdraw services as a representative in the appeal unless good cause is shown on motion, and motion must be in writing and must comply with the criteria set forth in 38 C.F.R. § 20.608 (b)(2) (2016).

The Board acknowledges receipt of the February 2017 correspondence from the Veteran's representative, purporting to withdraw services as his representative for the abovementioned issues.  Because the representative's February 2017 request to withdraw was received after the appeal was certified to the Board, the attorney is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608 (b)(2).  The record does not reflect that the representative provided any reason for his withdrawal.  Here, there has not been compliance with the provisions of 38 C.F.R. § 20.608 (b), and withdrawal of representation is not accepted as valid.  Accordingly, Mr. Lippman is deemed to still be the Veteran's representative, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2012 VA examiner noted the Veteran's complaints of flare-ups of lumbar pain down to his left foot that occurred once every two weeks and lasted one to two days, with daily pain radiating to his left foot.  The Veteran also had left chest pressure that occurred with prolonged sitting and was advised by his physician that it happened after back surgery (the Veteran was treated for a slipped disc and radicular sciatic pain and underwent a micro-discotomy in September 2004, see 9/17/04 VBMS Medical Treatment Record Non Government Facility; 5/18/07 VBMS Medical Treatment Record Non Government Facility, p. 3).  

Range of motion of the Veteran's lumbar spine was forward flexion to 55 degrees with painful motion noted at 35 degrees and extension to 15 degrees with painful motion noted at 10 degrees.  The examiner reported additional loss of motion after repetitive testing and functional loss due to less movement than normal, pain on movement, excess fatigability, and interference with sitting, standing and/or weight bearing, but did not indicate whether there was additional functional loss in terms of the degree of additional limitation due to flare-ups of back pain.  The examination report does not meet the requirements as noted by the Court.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (stating that "when pain is associated with movement, to be adequate for rating purposes an examination must 'compl[y] with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time'").

Further, the February 2012 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint." 

The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70. 

In light of the adequacy requirements of Mitchell and Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the December 2003 prior examination (9/5/03 VBMS Medical Treatment Record Government Facility (includes December 2003 range of motion findings); 12/22/03 VBMS VA Examination).

The Board will defer consideration of a rating for the Veteran's left lower extremity radiculopathy pending completion of the action requested below.

The most recent treatment record in the file is from 2007.  The Veteran resides in Germany (see e.g., 9/10/03 VBMS VA 21-526 Veterans Application for Compensation or Pension, page 5; 8/8/06 VBMS VA Memo; 9/14/09 VBMS Correspondence; 3/22/11 VBMS Correspondence; 3/23/11 VBMS Notification Letter; 8/12/15 VBMS Notification Letter).  There is a June 2007 report of private medical care by Dr. T.B. for treatment of back pain (5/18/07 VBMS Medical Treatment Record Non Government Facility, pp. 1-3).  Efforts should be made to obtain recent private medical records regarding the Veteran's treatment for the disabilities at issue.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete authorizations for VA to obtain all private treatment records regarding his medical care for the disabilities at issue since June 2007.

a. If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

2. After completing the development requested above, schedule the Veteran for a new VA examination of his lumbar spine, to evaluate the current severity and all orthopedic and neurologic manifestations of his degenerative disc disease of the lumbar spine and that measures both active and passive range of motion and in weight bearing and non-weight bearing, as applicable.  The claims file should be reviewed by the examiner.

This should include an examination to determine all neurologic abnormalities that result from the Veteran's lumbar disability.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in December 2003.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. Findings should also be made with regard to radiculopathy affecting each lower extremity, if any.  The nerves affected or seemingly affected should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis.

g. The examiner should provide a full description of the effects the degenerative disc disease of the lumbar spine and left lower extremity radiculopathy has had on the Veteran's ordinary activities over the course of the appeal period (since 2004), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




